
	
		II
		112th CONGRESS
		1st Session
		S. 341
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Brown of
			 Massachusetts (for himself and Ms.
			 Ayotte) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To require the rescission or termination of Federal
		  contracts and subcontracts with enemies of the United States. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Contracting with the Enemy Act
			 of 2011.
		2.DefinitionsIn this Act:
			(1)Element of the
			 Intelligence CommunityThe
			 term element of the intelligence community means an element of the
			 intelligence community specified or designated in section 3(4) of the National
			 Security Act of 1947 (50 U.S.C. 401a(4)).
			(2)Enemy of the
			 United StatesThe term
			 enemy of the United States means any person or organization
			 determined by the Secretary of Defense or the Secretary of State to be hostile
			 to United States forces or interests or providing support to any person or
			 organization hostile to United States forces or interests during the time of a
			 declared war, peacekeeping operation, or other military or contingency
			 operation.
			(3)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
			(4)Federal
			 Acquisition RegulationThe term Federal Acquisition
			 Regulation means the regulation maintained under section 1303(a)(1) of
			 title 41, United States Code.
			(5)Federal
			 contractThe term Federal contract means any
			 contract, including any order under a multiple award or indefinite delivery or
			 indefinite quality contract, entered into by an executive agency for the
			 procurement of property or services.
			3.Prohibition on
			 contracts with enemies
			(a)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation—
				(1)to prohibit the
			 awarding of Federal contracts to enemies of the United States; and
				(2)to provide that
			 any Federal contract with an enemy of the United States shall be null and void
			 and may be immediately terminated or rescinded by the head of the executive
			 agency concerned at no cost to the United States Government, including any
			 compensation otherwise due under termination for convenience, termination for
			 default, or other contract provisions or provisions of law.
				(b)Prohibition on
			 subcontractsThe regulations prescribed under subsection (a)
			 shall prohibit the awarding of subcontracts under a Federal contract to enemies
			 of the United States, and shall include the following requirements:
				(1)Federal contracts
			 shall include a contract clause prohibiting the use of a subcontractor at any
			 tier under the contract that is an enemy of the United States.
				(2)If the head of an
			 executive agency determines that a prime contractor has subcontracted at any
			 tier under a Federal contract with a contractor that is an enemy of the United
			 States, the contracting official shall—
					(A)direct the prime
			 contractor to terminate the subcontract immediately with no further payment or
			 compensation to the subcontractor;
					(B)notify the prime
			 contractor that failure to terminate the subcontract shall be grounds for
			 default on the prime contract; and
					(C)take all
			 necessary actions to ensure that no further payments, including previously
			 approved payments and compensation otherwise due under termination for
			 convenience, termination for default, or other contract provisions or
			 provisions of law, are made to the subcontractor.
					(c)Intelligence
			 community and national security exceptionThe prohibitions under
			 subsections (a) and (b) shall not apply to contracts entered into by elements
			 of the intelligence community in support of intelligence activities or any
			 other contract where national security may be compromised.
			(d)Monitoring of
			 terminated contractsNot
			 later than 90 days after the date of the enactment of this Act, the
			 Administrator for Federal Procurement Policy shall direct the Administrator of
			 General Services to add a field to the Federal Awardee Performance and
			 Integrity Information System (FAPIIS) to record contracts voided
			 or otherwise terminated based on a determination that the contract, or any
			 subcontract under the contract, was with an enemy of the United States as
			 defined under section 2(1).
			(e)DisseminationThe
			 Administrator for Federal Procurement Policy, in coordination with the
			 Secretary of Defense and the Secretary of State, shall ensure that the
			 regulations implementing this Act are disseminated to all personnel affected
			 and that all contractors are made aware of this policy prior to contract
			 awards.
			4.Determination of
			 Enemy Status
			(a)Regulations
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Defense, in coordination with the Secretary of
			 State, shall prescribe regulations establishing a process for the heads of
			 executive agencies to make a determination that a party to a contract is an
			 enemy of the United States as defined under section 2(1).
				(2)ElementsThe
			 regulations prescribed under paragraph (1) shall establish—
					(A)a process for
			 verifying the information on which a determination under such paragraph is
			 sufficiently reliable;
					(B)a process for
			 protecting confidential sources;
					(C)a process
			 requiring the heads of executive agencies to document the basis for
			 determinations under paragraph (1) and the information relied upon in making
			 such determinations; and
					(D)a process for
			 retaining such information for possible review under section 5.
					5.Due process
			 procedure
			(a)In
			 generalAny contractor whose
			 contract is voided or otherwise terminated under the procedures prescribed
			 pursuant to section 3 may utilize the procedures established under chapter 71
			 of title 41, United States Code, except that the only basis for a claim under
			 these procedures is that the contractor is not an enemy of the United States as
			 defined under section 2(1).
			(b)Protection of
			 National SecurityThe
			 regulations established under chapter 71 of title 41, United States Code, shall
			 be amended to provide for the protection of national security as appropriate
			 when a claim is submitted under subsection (a).
			6.ApplicabilityThis Act and the amendments made pursuant to
			 this Act shall apply with respect to contracts entered into on or after the
			 date of the enactment of this Act.
		
